Per Curiam.  The Director of the Employment Security Department has filed a Motion to Strike additional information filed by the appellant, Dorothy A. Jones, with her petition for review. However, there is no need to file such a motion in Employment Security cases; the decision of the Board of Review in this case was affirmed without opinion on March 18, 1998, pursuant to Rule 5-2(b) of the Rules of the Supreme Court and Court of Appeals, without consideration of the additional information submitted. This court does not consider additional evidence filed except as ordered by this court and directed to the Board of Review pursuant to Ark. Code Ann. § 11-10-529(c)(2)(A) (Repl. 1997). See also Fry v. Director of Labor, 16 Ark. App. 204, 698 S.W.2d 816 (1985). In the future, the Director should be advised that a Motion to Strike for the reason set out above is cumulative and unnecessary. It is so ordered.